DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 7-8 are canceled. Claims 21-22 are new. Claims 1-6, and 9-22 are pending. Claims 1 and 9-11 are amended.

Response to Arguments
Applicant's arguments filed 06/15/2022 in regards to claims 12-20 have been fully considered but they are not persuasive. 
In response to applicant's argument that Sanchez fails to teach a specific limitation (see page 10 of the remarks), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Applicant is making arguments not are not specific to the Sanchez reference, as Space was relied upon to teach an air flow sensor and Sanchez to teach a correction factor based on a tolerance of a flow sensor. Lastly, the arguments presented in the remarks regarding claim 1 are towards much more specific claim limitations not recited in claims 12-20.
For the aforementioned reasons, claims 12-20 remain rejected. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (US 2016/0214723 A1), hereafter referred to as “Fox,” in view of Sanchez (US 2009/0139210 A1) and Space et al. (US 2008/0283663 A1), hereafter referred to as “Space.”


Regarding Claim 12: Fox teaches a method, comprising: measuring, by a concentration sensor (22), a concentration of a contaminant (carbon dioxide, paragraph [0029], lines 12-14) in a cabin (14) of an aircraft (title, via 20 and 23); measuring, a flow rate of air (paragraph [0039], lines 1-6) into the cabin (14); determining, by a controller (11), whether a concentration measurement of the contaminant in the cabin (14) exceeds a first concentration threshold (12c, paragraph [0049], lines 1-13); at a first instance, in response to determining that the concentration measurement does not exceed the first concentration threshold (12c, paragraph [0049], lines 1-13), controlling, by the controller (11), the flow rate of pressurized air (paragraph [0039], lines 1-6) into the cabin (14) based on a flow rate setpoint (paragraph [0050], lines 10-16); and at a second instance, in response to determining that the concentration measurement exceeds the first concentration threshold (paragraph [0050], lines 10-16, see Figure 2B, Tables 1-2), controlling, by the controller (11), the flow rate of pressurized air into the cabin based on the flow rate setpoint (paragraph [0051], lines 1-12).
Fox fails to teach measuring by a flow sensor, a correction factor, wherein the correction factor is based on a tolerance of the flow sensor. 
Space teaches a flow sensor (paragraph [0033], lines 1-13) configured to measure a flow rate of pressurized air into or out of a cabin (106); and a controller (110) in communication with flow sensor (paragraph [0034], lines 1-4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a flow sensor configured to measure a flow rate of pressurized air into or out of the cabin and the controller in communication with flow sensor to the structure of Fox as taught by Space in order to advantageously monitor various parameters of the air entering the cabin (paragraph [0033], lines 1-8).
Sanchez teaches wherein a correction factor is based on a tolerance of a flow sensor (paragraph [0014], lines 21-33; paragraph [0026], lines 1-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a correction factor is based on a tolerance of the flow sensor to the structure of Fox as taught by Sanchez in order to advantageously monitor if the sensors are operating properly or have failed (see Sanchez, paragraph [0014], lines 18-35). 
Regarding Claim 13: Fox fails to teach further comprising: determining, by the controller, whether the concentration measurement exceeds a second concentration threshold; and at a third instance, in response to determining that the concentration measurement exceeds the first concentration threshold but does not exceed the second concentration threshold, controlling, by the controller, the flow rate of pressurized air into the cabin based on the flow rate setpoint and an increment of the correction factor. 
Sanchez teaches determining, by a controller (12), whether a concentration measurement exceeds a second concentration threshold (paragraph [0026]); and at a third instance, in response to determining that the concentration measurement exceeds a first concentration threshold but does not exceed the second concentration threshold (via data from 24, paragraph [0026]), controlling, by the controller (12), the flow rate of pressurized air (from 14) into a cabin (10) based on the flow rate setpoint and an increment of the correction factor (paragraph [0041], lines 1-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided determining, by the controller, whether the concentration measurement exceeds a second concentration threshold; and at a third instance, in response to determining that the concentration measurement exceeds the first concentration threshold but does not exceed the second concentration threshold, controlling, by the controller, the flow rate of pressurized air into the cabin based on the flow rate setpoint and an increment of the correction factor to the structure of Fox as taught by Sanchez in order to advantageously use the detected data to monitor the performance of the system to reduce the economic impact of failure of the sensor(s) (see Sanchez, paragraph [0040], lines 1-15).   

Regarding Claim 14: Fox modified supra fails to teach further comprising: receiving, by the controller, an indication of a number of occupants in the cabin; and determining, by the controller, the flow rate setpoint based on the number of occupants in the cabin and a minimum flow rate limit. 
Space teaches receiving, by a controller (110), an indication of a number of occupants (paragraph [0032], lines 9-11) in a cabin (105); and determining, by the controller (110), a flow rate setpoint based on the number of occupants in the cabin and a minimum flow rate limit (paragraph [0032], lines 13-25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided receiving, by the controller, an indication of a number of occupants in the cabin; and determining, by the controller, the flow rate setpoint based on the number of occupants in the cabin and a minimum flow rate limit to the structure of Fox modified supra as taught by Space in order to advantageously variably program the controller for improved airflow efficiency (see Space, paragraph [0008], lines 1-15).

Regarding Claim 15: Fox further teaches wherein the contaminant comprises at least one of carbon dioxide or a hydrocarbon (paragraph [0029], lines 12-14). 

Regarding Claim 16: Fox further teaches wherein the concentration sensor is a carbon dioxide sensor (12c, 12e), and wherein the first threshold is a maximum carbon dioxide limit associated with the flow rate setpoint (paragraph [0043]; Tables 1-2, Figure 2B). 

Regarding Claim 17: Fox further teaches further comprising determining, by the controller (11), the correction factor and the maximum carbon dioxide concentration limit based on a model of a carbon dioxide concentration for the cabin (paragraph [0033], lines 9-22). 

Regarding Claim 18: Fox further teaches wherein the maximum carbon dioxide limit is a pre-determined carbon dioxide limit (paragraph [0043]; Tables 1-2, Figure 2B). 

Regarding Claim 19: Fox further teaches further comprising: generating, by at least one pressurized air source (bleed air from engine 22) of an environmental control system (10), the pressurized air (paragraph [0040], lines 1-14); and cooling, by at least one air conditioning pack of the environmental control system (precooler 16 and/or air conditioning system 20), the pressurized air (paragraph [0040], lines 1-14). 

Regarding Claim 20: Fox fails to teach wherein a tolerance of the concentration sensor at the first threshold concentration is less than the tolerance of the flow sensor at the flow rate setpoint.
Sanchez teaches wherein a tolerance of a concentration sensor (22) at a first threshold concentration is less than a tolerance of a flow sensor (24) at a flow rate setpoint (paragraph [0031]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a tolerance of the concentration sensor at the first threshold concentration is less than the tolerance of the flow sensor at the flow rate setpoint to the structure of Fox as taught by Sanchez in order to advantageously confirm that the concentration sensor is operating properly (see paragraph [0031] of Sanchez).  



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations
set forth in independent Claim 1 are not disclosed nor taught by the prior art. Examiner finds the amendment and arguments made by applicant in the remarks dated 06/15/2022 to be persuasive and overcome the prior art of record. 

The closest prior art of record is Fox et al. (US 2016/0214723 A1), hereafter referred to as “Fox,” in view of Sanchez (US 2009/0139210 A1) and Space et al. (US 2008/0283663 A1), hereafter referred to as “Space.”

The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claim. The aforementioned references teach an environment system for an aircraft, a flow sensor, a controller, a concentration sensor, and a correction factor. 

However, the references relied upon fail to teach specific the limitations of:
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show the limitations of claim 1. 

In regards to Claim 1: “… the controller configured to: determine whether the  concentration measurement exceeds a first concentration threshold, wherein the first concentration threshold is based on a flow rate setpoint; in response to determining that the concentration measurement does not exceed the first concentration threshold, control the flow rate of pressurized air into the cabin such that the flow rate measurement is at or above the flow rate setpoint; and in response to determining that the concentration measurement exceeds the first concentration threshold, control the flow rate of pressurized air into the cabin such that the flow rate measurement is at or above an incremented flow rate setpoint, wherein the incremented flow rate setpoint is based on the flow rate setpoint and a correction factor, and wherein the correction factor is based on the flow sensor tolerance.”  


Claims 1-6, 9-11, and 21-22 are allowed. 

Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim. Further search was conducted, and no prior art was found that renders the claims anticipated or in combination, obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horstman (4,742,761).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        


/ERIC S RUPPERT/Primary Examiner, Art Unit 3763